PER CURIAM.
This disciplinary proceeding by The Florida Bar against Frank C. Oberhausen, Jr., a member of The Florida Bar, is presently before us on complaint of The Florida Bar and report of referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to Integration Rule of The Florida Bar 11.09(1) has been filed.
Having considered the pleadings and evidence, the referee recommended that respondent be found guilty and specifically he be found guilty of violating the following Disciplinary Rules of The Florida Bar’s Code of Professional Responsibility: 6-101(A)(3) for neglecting a legal matter entrusted to him for failing to withdraw and leaving the case unattended and 9-102(B)(3) for failing to promptly render an appropriate accounting of the remaining funds to his client through Mr. Wallach, or directly, and to refund the unused portion for almost two years until after the grievance committee hearing. The referee also recommends that respondent be found guilty of violating article XI, Rule 11.02(4) of The Florida Bar’s Integration Rule with respect to failing to promptly account to his client for the funds through Mr. Wal-lach, or directly, and to refund the unused portion for almost two years until after the grievance committee hearing.
The referee recommends that respondent receive a public reprimand without a personal appearance before the Supreme Court, the Board of Governors or the referee.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
*808Publication of this opinion m Southern Reporter will serve as the public reprimand.
Costs in the amount of $1,278.64 are hereby taxed against respondent.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.